PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_03_EN.txt. 42

DISSENTING OPINION BY Mr. HUDSON.

This is the first occasion in its history upon which this Court
has upheld a preliminary objection not offered as a challenge
to the Court’s jurisdiction. The taking of this step is a matter
of importance, and as I am unable to share the views which
have led to it, I feel that it is incumbent upon me to set forth
my opinion in dissent.

At the threshold of this case is the question whether the two
objections presented by the Lithuanian Government—the one
relating to the national character of the Estonian claims at the
time of the injury complained of, and the other relating to the
alleged non-exhaustion of local remedies—have a character
which requires them to be dealt with as preliminary objections.
The Estonian Government contends that the objections lack
this character, that instead of being preliminary objections they
are in reality defenses offered by the Lithuanian Government
to the action instituted by Estonia, and that they should there-
fore be rejected as preliminary objections.

To a certain extent, it may be thought that this question
has already been answered, for in two stages procedural provi-
sions of Article 62 of the Rules of Court have been applied to
the Lithuanian objections. In a first stage, paragraph 3 of
Article 62 of the Rules providing for the suspension of the proceed-
ings on the merits and the fixing of time-limits for the presenta-
tion of observations on the objections, was applied as a matter
of routine by the President’s Order of March 15th, 1938. In a
second stage, paragraph 5 of Article 62 of the Rules providing
for a possible joinder of objections to the merits, was applied
by the Court’s Order of June 30th, 1938 (Series A/B, No. 75).
Yet it was expressly stated in the Court’s Order (p. 6) that; “at
the present stage of the proceedings, a decision cannot be taken
either as to the preliminary character of the objections or on
the question whether they are well-founded”’; it being thought
that “any such decision would raise questions of fact and law ....
closely linked to the merits’. Even if it must be said, there-
fore, that in June of last year the Lithuanian objections were
found to have a preliminary character for the purpose. of
applying a procedural provision in Article 62 of the Rules, the
question is still open. whether at the present stage of the case
the objections have such a preliminary character that the Court
is now required to deal with them before proceeding to give a
judgment on the merits.

42
‘A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 43

The purpose of the joinder effected by the Court’s Order of
June 30th, 1938, was stated to be to enable the Court to ‘“‘adju-
dicate in one and the same judgment upon the objections and,
if need be, on the merits’. If either of the objections has
preliminary character, it is now for the Court to adjudge whether "-
it is well-founded. If either objection does not have preliminary
character, it should be rejected by the Court ; but as the Court
recognized at least implicitly in the Borchgrave case (Series
A/B, No. 72),.the rejection of an objection will not prevent
the same question from being raised as a defense to the merits
of the case.

*
* *

It is essentially a question of procedure whether an objection
has preliminary character. The answer to this question is
not to be found in the Statute of the Court, for preliminary
objections are not there referred to; the framers of the Stat-
ute wisely left to the Court (Art. 30) a wide latitude in
framing ‘rules for regulating its procedure’. Nor is the ques-
tion answered by the Rules of Court adopted in pursuance of
the provision in Article 30 of the Statute. The 1922 Rules’
included no mention of preliminary objections; Article 38 of
the 1926 Rules, which was continued without change in the
1931 Rules and which served as the basis of Article 62 of the
1936 Rules, contained no definition of a preliminary objection ;
and Article 62 similarly leaves open the question now before
the Court. One may say that Article 62 of the 1936 Rules
furnishes some aid for framing a definition in the distinction
so sharply drawn between proceedings relating to the merits
and proceedings relating to an objection; but much more is
needed for definite guidance. It would seem that when the
Rules on preliminary objections were being drafted, the atten-
tion of the Court was chiefly concerned with objections to
jurisdiction (Series D, addendum to No. 2, pp. 78-94; third
addendum to No. 2, pp. 84-97, 148-150, 644-649, 705-708).

One turns next, in search of the elements of preliminary
character, to the jurisprudence of the Court. When it was
first confronted with an objection, in the Mavrommatis case in
1924, the Court referred to the silence of the Statute and Rules
regarding the procedure to be followed, and asserted a “liberty

6 43
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 44

to adopt the principle which it considers best calculated to
ensure the [good] administration of justice, most suited to pro-
cedure before an international tribunal and most in conformity
with the fundamental principles of international law” (Series A,
No. 2, p. 16). Though objections have been made in a num-
ber of cases before the Court, it has not always been necessary
to adjudicate upon them. In a number of cases objections
relating to the Court’s jurisdiction have been upheld; in a
somewhat larger number of cases such objections have been
rejected. Indeed, objections which have been the subject of
adjudication have related almost invariably? to the jurisdiction
or competence of the Court. It may be partly for this reason
that the adjudications have not established any criteria for
determining when an objection is to be classed as preliminary.

Nor can definite criteria for determining preliminary char-
acter be derived from a study of the jurisprudence of other inter-
national tribunals. The procedure of such tribunals varies
greatly, and it is not infrequently shaped with reference to
special provisions in the compromis creating the tribunal. For
example, the claims commissions set up a decade or more ago
by Mexico in co-operation with the United States of America,
Great Britain, France, Germany, Italy and Spain, employed
various forms of dilatory pleas—demurrers, motions to dismiss,
motions to reject, and motions to declare claims inadmissible ;
and these forms were made to serve a variety of purposes.
(See Feller, Mexican Claims Commissions, 1935, pp. 241-246.)

Leaving aside objections relating to the Court’s jurisdiction
either vatione persone or ratione materiæ, can any logical line
be drawn which would determine the preliminary character of
an objection? It serves little purpose to say that any objection
is preliminary which is presented as a bar to the consid-
eration of a case on the merits; that merely has the effect of
replacing one problem by another—it would substitute the
problem of defining merits for the problem of defining prelimin-
ary objections.

If the Court is not bound by logic to give a particular sol-
ution to this procedural question, it is bound to consider the
consequences which its own system of procedure would attach
to a determination that an objection is preliminary. Not all

1 An objection to the admissibility of the suit was overruled in the case
relating to German interests in Polish Upper Silesia (Series A, No. 6, pp. 18-
21); and a fin de non-vecevoiy “incidentally raised”’ in the same case was
also rejected (pp. 21-22).

44
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 45

of these consequences are set forth in Article 62 of the Rules
of Court. The filing of a preliminary objection has the effect
of. suspending the normal course of the procedure in a case,
and for the normal procedure it substitutes at least tempor-
arily a special procedure relating to the objection only. In a
sense, it may be said that the proceeding on the preliminary
objection is independent of the proceeding which for the time
being it replaces. A new entry of it is made in the ‘General List
. of cases submitted to the Court’ provided for in Article 20 of the
Rules ; thus, No. 74 of that list is entitled ““Panevezys-Saldutiskis
Railway (merits)”, while No. 76 is entitled ‘‘Panevezys-Saldu-
tiskis Railway (preliminary objections)”. (See Series E, No. 14,
pp. 108-109.) In the new proceeding, the State which has
presented the objection occupies a position in some respects
equivalent to that of an applicant. (Series E, No. 3, p. 207.)
Under the practice and procedure now prevailing, unless a
preliminary objection is sustained, the parties thus have to
bear the burden of an expenditure of time, effort and money
for what is, in fact, a double appearance before the Court.

. It must be admitted that the consequences which attach, or
may attach, to the presentation of a preliminary objection
under the present practice are therefore serious, so serious that
.the Court can hardly be justified in greatly enlarging the cate-
gory of preliminary objections. Objections to the jurisdiction
of the Court have a character which definitely stamps them
as preliminary; but it is not necessary that objections which
do not relate to the Court’s jurisdiction should be too readily
admitted to that category. No essential interest will be neglected
if in some cases—perhaps the lines are not to be rigidly drawn
in advance—the objection is denied to have a character which
requires it to be considered apart from and in advance of the
defenses offered on the merits.

I conclude, therefore, that the Court must reserve to itself
some latitude in dealing with. objections presented as prelimin-
ary, and that in exercising the “liberty to adopt the prin-
ciple which it considers best calculated to ensure the [good]
administration of justice’, it may hesitate to admit the prelim-
inary character of certain types of objections which do not
raise questions of jurisdiction.

*
* *

After these preliminary observations, I must address myself
to the special problem of this case, whether the two objections

45
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 46

presented by the Lithuanian Government should be said to
have prelimmary character in the sense that they must be
considered apart from and prior to any consideration of the
defenses on the merits which have been advanced by Lithuania.

*

It may first be observed that neither of the Lithuanian
objections can be said to relate to the jurisdiction of the Court
to deal with this case. The Estonian application referred to the
declarations made by Estonia and Lithuania under Article 36,
paragraph 2, of the Statute; and the Lithuanian Government
has at no time challenged this basis of the Court’s jurisdiction.
The question raised by the first objection as to the national
character of the Estonian claims is sometimes said to relate to
the qualification of the State to espouse a claim; but it is in
no sense a question as to the competence of the Court. Cases
might arise in which the exhaustion of local remedies would
be presented as a jurisdictional question—for example, Article 31
of the Geneva General Act of September 26th, 1928, follows
provisions in numerous arbitration treaties in permitting a party
to a dispute to object to the dispute’s “being submitted for
settlement by the different methods laid down in the present
General Act” until its competent judicial or administrative
authority has pronounced a final decision ; but no such provision
obtains between Estonia and Lithuania.

#

I agree with the conclusion reached by the Court that the
first Lithuanian objection, to the effect that the Estonian Govern-
ment has failed to observe a rule of international law which
requires that ‘‘a claim must be a national claim not only at
the time of its presentation but also at the time when the injury
was suffered’, is not a preliminary objection in the sense that
it must be considered by the Court apart from and prior to a
consideration of defenses presented on the merits.

The objection would call for a decision by the Court, not
only as to whether such a rule of international law exists, but
also as to its applicability to the facts of this case. Assuming
that the rule may be said to exist, Estonia cannot be found to
have failed to observe it in this case without an enquiry into
numerous questions which have been raised in presenting the
case on its merits. Asked to say whether Estonia’s claims

‘possessed Estonian national character at the time of the injury

46
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 47

complained of, the Court can reply to this question only after
enquiring into the effect of various Soviet decrees on the
existence of the Russian company, the effect of certain provi-
sions of the Treaty of Tartu between Estonia and the Russian
Socialist Federated Soviet Republic, the application of Estonian
laws concerning Russian companies, the extent to which the
alleged change of nationality of the Russian company was
voluntary, and other questions. In other terms, the objection
raises the principal question discussed in connection with the
merits, that of the identity of the Esimene Company with the
Russian company, or of the former’s succession to the latter.

Where an objection thus raises so many of the questions
which pertain to the merits of a case, no useful purpose is to
be served by requiring it to be dealt with apart from a consid-
eration of the merits. Hence, this first Lithuanian objection
should be rejected as lacking a preliminary character.

*%

I cannot agree with the conclusion reached by the Court that
the second Lithuanian objection, based upon the alleged ‘‘non-
observance by the Estonian Government of the rule of inter-
national law requiring the exhaustion of the remedies afforded
by municipal law’’, has a preliminary character which requires
it to be dealt with apart from and prior to a consideration of
the defenses presented on the merits, and which in this case
justifies a holding that the Estonian claim cannot be enter-
tained. In my view, the objection lacks that character, and
it ought to be rejected; hence the Estonian claim should be
entertained, even if the principal Estonian submissions should
later have to be rejected because of the non-exhaustion of
local remedies. |

It is a very important rule of international law that local
remedies must have been exhausted without redress before a
State may successfully espouse a claim of its national against
another State. This is not a rule of procedure. It is not
merely a matter of orderly conduct. It is a part of the sub-
stantive Jaw as to international, i.e. State-to-State, responsi-
bility. If adequate redress for the injury is available to the
person who suffered it, if such person has only to reach out
to avail himself of such redress, there is no basis for a claim
to be espoused by the State of which such person is a national.
Until the available means of local redress have been exhausted,
no international responsibility can arise. |

47
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. HUDSON 48

This is not à rule of thumb, however, to be applied in a
more or less automatic fashion. In each case account is to
be taken of the circumstances surrounding the means of redress
which a State may hold out to the nationals of other States,
and the facts may justify an international tribunal in saying
that international responsibility has arisen even though local
remedies have not been exhausted. Hence it is sometimes said
that there are exceptions to the rule; that the rule does not
apply if in fact there are no local remedies to exhaust, or if it
can be known in advance that the exhaustion of local remedies
would yield no redress.

The second Lithuanian objection raises the question whether
the rule is to be applied on the facts of this case. Even if
this question is susceptible of segregation, I can see no advan-
tage in saying that it must be dealt with apart from and
prior to a consideration of the defenses made on the merits.
It is a question of substantive law. As such I think it can
better be dealt with as one of the defenses to the Estonian
case, along with the other defenses advanced. This solution
would have the added advantage of enabling the Court to
deal with the other defenses, and perhaps thus to contribute
more helpfully to a settlement of the dispute between the
Parties.

(Signed) ManLEY O. Hupson.

48
